
	
		III
		111th CONGRESS
		2d Session
		S. RES. 652
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mrs. Murray submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Mr. Alfred Lind for his dedicated
		  service to the United States of America during World War II as a member of the
		  Armed Forces and a prisoner of war, and for his tireless efforts on behalf of
		  other members of the Armed Forces touched by war.
	
	
		Whereas Mr. Alfred Lind served in World War II from 1942
			 to 1945 as a member of the 58th Armored Field Artillery Battalion;
		Whereas Mr. Lind was wounded in action in combat near
			 Brolo, Sicily when his M-7 self-propelled howitzer was hit during a tank
			 battle;
		Whereas Mr. Lind was captured and held as a prisoner of
			 war for 2 years, being transferred between Stalag IIB near Hammerstein, Stalag
			 IIIB near Furstenberg, and Stalag IIIA near Luckenwalde;
		Whereas, after the war, Mr. Lind returned to his roots as
			 a farmer and retired after many years of hard work;
		Whereas, after retiring, Mr. Lind turned his attention to
			 supporting members of the Armed Forces by making quilts for the Quilts of Valor
			 Foundation;
		Whereas the Quilt of Valor Foundation distributes handmade
			 quilts to members of the Armed Forces and veterans who have been wounded or
			 touched by war to demonstrate support, honor and care for our Armed
			 Forces;
		Whereas the Quilt of Valor Foundation has made and
			 distributed over 30,000 quilts to members of the Armed Forces and veterans
			 since the foundation began in 2003;
		Whereas Mr. Lind has made over 400 quilts in honor of
			 other members of the Armed Forces who have been touched by war;
		Whereas Mr. Lind passed away on September 10, 2010, at the
			 age of 92; and
		Whereas Mr. Lind was a true patriot, who continued his
			 service to the Armed Forces of the United States long after his retirement:
			 Now, therefore, be it
		
	
		That the Senate honors Mr. Alfred
			 Lind for—
			(1)his service to
			 the United States as a soldier and as a prisoner of war; and
			(2)his dedication to
			 provide solace and comfort through Quilts of Valor to members of the Armed
			 Forces and veterans alike.
			
